Hardin, P. J. :
The constitutionality of the charter was declared by the late General Term, fifth department, when this case ivas before it, and the opinion delivered in this case reported in 90 Hun, 171.
In The Matter of the Laying Out, Opening and Extending Livingston Street in the Village of Rhinebeck (82 N. Y. 621), a charter with provisions quite similar to the charter of the city of Rochester was under review, and it was said the trustees “ may, in their discretion, confirm or annul the report.”
Following what was ¡|aid in the two cases cited, I am constrained to vote to affirm the judgment.
Green and Ward, JJ., concurred; Follett, J., dissented ; Adams, J., not sitting.